Per curiam.
Appellant was found guilty by a jury of burglary in the first degree. He entered at nighttime a private “storm shelter” and stole several pieces of clothing. He took them to a sister’s house and left them there. Another sister of defendant identified the clothes as belonging to the owner of *193the “storm shelter”. The latter testified that he had locked the “shelter” before retiring in the evening and that in the morning he found it open and noticed that the clothes which were afterwards found in the house of defendant’s sister were missing. The defense accepted the allegation that defendant was an exconvict.
On appeal, defendant assigns two errors: (1) admitting the testimony of his two sisters; (2) failing to grant him sufficient time to confer with his attorney.
The frivolity of the former is clear and, as respects the latter, the record discloses that defendant had an opportunity to confer at length with his attorney, since after his initial conference the district attorney on two subsequent occasions moved to postpone the opening of the trial in order to confer with the prosecution witnesses, therefore giving defendant the opportunity to confer again with his attorney. The cross-examination to which the prosecution witnesses were submitted by the attorney for defendant reveals that the attorney was acquainted with the details of the case and that he was prepared to assume his defense.
The judgment rendered by the Superior Court, Ponce Part, on August 4, 1961 will be affirmed.